Citation Nr: 0529132	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 
 
2.  Entitlement to service connection for lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from February 1999 through 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The case was subsequently transferred to 
the VARO in New Orleans.  

In February 2004, the veteran requested a local hearing with 
the New Orleans Regional Office Decision Review Officer.  
That hearing was scheduled for April 2004, but after first 
requesting to postpone the hearing, it was eventually 
cancelled at the veteran's request.  The case is now before 
the Board for appellate review.


FINDINGS OF FACT

1.  VA met its duty to notify and to assist under the 
Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence does not show current 
disability of the neck or low back.


CONCLUSION OF LAW

1.  The veteran does not have a current disability of the 
cervical spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  The veteran does not have a current disability of the 
lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for disability of both 
his neck (cervical) and his lower back (lumbar spine).  The 
service medical records, the July 2002 Physical Evaluation 
Board (PEB) Proceedings, and the October 2002 VA examination 
report have been reviewed.  The veteran's claim fails because 
there is no evidence of a current disability of the neck or 
low back.  

"[T]o prove service connection, a [veteran] must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 
11 Vet. App. 169, 171 (1998).  

Based upon the veteran's multiple claims of neck and low back 
pain in service, VA ordered a compensation and pension 
examination.  The examination report of October 2002 reveals 
normal cervical and lumbar spines.  Referencing the cervical 
spine, the examiner noted that he could not describe any 
physical diagnosis nor attribute any physical impairment to 
his complaints of occasional pain in the neck.  He repeated 
this finding for the lumbar spine adding that his overall 
impression of the lumbar spine was that it was a normal 
evaluation.  There is no other evidence of record showing 
current disability of the cervical or lumbar spines, and as 
such, the veteran does not meet the first requirement under 
38 U.S.C.A. § 1131 which states that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  See also  38 C.F.R. § 3.303(a).

The Board notes that the veteran was treated during service 
of complaints related to his neck and low back.  He was also 
evaluated for these complaints, placed on a profile, and 
ultimately found unfit for duty and discharged due to his 
chronic pain in the neck and low back.  

Nonetheless, the current medical evidence is void of any 
diagnosed disability.  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997); also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  The 
fact that a veteran had an injury in service, coupled with a 
statement that he is currently experiencing discomfort "is 
not enough."  Chelte at 271.  Service connection cannot be 
established in the absence of competent medical evidence of a 
current disability and a causal link to service.  Id.  

The veteran's statements that he experiences pain in the neck 
and low back, as well as his in-service treatment for pain 
are acknowledged.  However, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  A determination of whether or not 
a claimant currently has the claimed disorder (i.e., a 
current diagnosis) is in the province of a medical doctor.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.)  

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Because of the absence of competent medical evidence 
of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, the 
preponderance of the evidence is against the claim.   


Duty to Notify and Assist the Veteran

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that when a complete 
or substantially complete application for benefits is filed, 
VA must notify a veteran and his representative, if any, of 
any information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VCAA notice 
must inform a veteran of (1) any information and evidence not 
of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the veteran is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the veteran to submit any 
pertinent evidence in his possession.  

The October 2002 statement signed by the veteran listed what 
information or evidence was needed to establish entitlement 
to service connection.  By this statement, VA asked for 
information from the veteran to allow it to collect the 
records necessary to establish the claim.  The veteran signed 
this statement and indicated that he had no additional 
evidence to be considered in addition to the service medical 
record.  

The December 2003 Statement of the Case (SOC )notified the 
veteran of VA's obligations under VCAA, notified the veteran 
that it is his responsibility to give VA the information 
necessary to obtain relevant evidence for the claim, and 
notified the veteran that he is "ultimately responsible for 
providing the evidence."

While the veteran was not explicitly asked prior to the 
rating decision to submit all pertinent evidence in his 
possession so as to literally comply with the "fourth 
element" requirement, notice was accomplished with the 
October 2002 statement signed by the veteran, which asks the 
veteran if there is any additional evidence that he would 
like considered.  The veteran said no and signed the 
statement.  He was informed in the SOC and Supplemental 
Statement of the Case that service connection was denied 
because there was no medical evidence showing a diagnosed 
condition.  He was given the chance to provide evidence and 
testify before the RO and the Board, but chose not to; no 
error resulted with respect to the "fourth element."

VA's duty to assist a veteran in substantiating his claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) has also 
been satisfied.  The duty to assist contemplates that VA will 
help a veteran obtain relevant records, whether or not the 
records are in federal custody.  

The record here includes the service medical records and VA 
medical records, both of which have been reviewed.  VA was 
cooperative with the veteran's effort to collect additional 
evidence for the claim.  In April 2004, the veteran requested 
that his local hearing be postponed so that he could collect 
additional medical evidence to support the claim.  VA granted 
the request for 60 days, stating that if nothing was received 
at the end of 60 days, then the claim would be decided based 
upon the evidence of record.  VA received no additional 
evidence from the veteran, but rather than immediately decide 
the claim, in July 2004 VA gave the veteran an additional 
opportunity for a personal hearing.  The veteran chose to 
cancel the hearing and did not submit additional evidence.  
The veteran was given an opportunity to testify before a 
Veterans Law Judge in connection with this claim, but 
declined to exercise his right to do so.  He did not report 
the existence of pertinent medical records to VA.  Therefore, 
the Board concludes that VA has met its duty to assist 
obligations.

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied. 

Entitlement to service connection for a lumbar spine disorder 
is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


